Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	While the examiner does not agree with all the remarks of the applicant’s representative filed November 15, 2021, the argument that one of ordinary skill in the art at the time of the invention would not apply the teachings of Gallati (US 2019/0291968) that a sensor may be used detect article thickness to optimize spacing by minimizing the number of free carriers to the apparatus of Sieksmeier et al. (US 9,815,635) because minimizing the spacing between articles would result in insufficient spacing between articles to ensure accurate transponder reading thereby rendering Sieksmeier inoperative for its primary purpose.  Additionally, a closer reading of the terms “feeding unit” and “detection unit” in the independent claims and the structures these terms invoke vis 35 U.S.C. 112(f) reveals that even if the teachings Gallati were applied to Sieksmeier, the resulting apparatus would not have the “feeding unit” or “detection unit” required by the claims as described in paragraphs 0063-0066 of the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK A DEUBLE/Primary Examiner, Art Unit 3651